Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on 11/30/2020 is acknowledged.

Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumitomo (JP 2002-113604).
Sumitomo discloses the claimed cutting tool (abstract) having a lubricating film containing aluminum and silicon (0022).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampsch et al (US 2015/0167176).
.

Claims 1-4,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimigen et al (US 4,525,417).
Dimigen et al discloses a coated article having a metal film containing aluminum, silicon and iron (column 2, lines 61 through column 3, line 5) with carbon therein (abstract).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo (JP 2002-113604) or Hampsch et al (US 2015/0167176) or  Dimigen et al (US 4,525,417) in view of Univ Central South (CN 101403088).
Sumitomo or  Hampsch et al or  Dimigen et al disclose the claimed silicon and aluminum (see before) but not the claimed proportions.
Univ Central South disclose the claimed proportion of an aluminum silicon alloy used as a sputtered coating ((0010 or claim 1).
Thus it would have been obvious to one of ordinary skill in the art to use the claimed aluminum and silicon alloy, as these proportions are known in the art to be used as a sputtered alloy, as shown by  Univ Central South.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo (JP 2002-113604) or Hampsch et al (US 2015/0167176) or  Dimigen et al (US 4,525,417) in view Toshiba (JP 2002-038255)
Sumitomo or  Hampsch et al or  Dimigen et al disclose the claimed silicon and aluminum (see before) but not the claimed graphite.
	Toshiba discloses the claimed graphite on coated cutting tools (001,003).
	Thus it would have been obvious to one of ordinary skill in the art to as a graphite film on the claimed coatings of Sumitomo or  Hampsch et al or  Dimigen et al to improve tools, as shown by Toshiba (abstract).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo (JP 2002-113604) or Hampsch et al (US 2015/0167176) or  Dimigen et al (US 4,525,417) .
Sumitomo or  Hampsch et al or  Dimigen et al disclose the claimed silicon and aluminum (see before) on tools but not the claimed flank and rake face.
It is known that cutting tools have flank and rake face, thus it would have been obvious to one of ordinary skill in the tool art that the discloses tools of Sumitomo or Hampsch et al  or  Dimigen et al would have the claimed flank and rake faces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ARCHENE A TURNER/            Primary Examiner, Art Unit 1784